      Case 1:18-cv-06626-ALC-KNF Document 338 Filed 05/13/21 Page 1 of 1




                                                                                                                 05/13/2021
                                             ATTORNEYS AT LAW

   230 Park Avenue, 21st Floor | New York, NY 10169 | Telephone: 212.682.8811 | www.dunnington.com | RDowd@dunnington.com




                                                                  May 11, 2021

VIA ECF & EMAIL
The Honorable Andrew L. Carter, Jr.
United States District Court
Southern District of New York
40 Foley Square, Room 2104
New York, NY 10007
ALCarterNYSDChambers@nysd.uscourts.gov

Re:     Actava TV, Inc., et al. v. Joint Stock Company “Channel One Russia Worldwide” et al.
        (18-cv-06626)(ALC)(KNF)
Dear Judge Carter:
       We represent Defendant Channel One Russia Worldwide (“Channel One”) and write
pursuant to Rule 1.A and 2.A of Your Honor’s Individual Practices to request a conference for the
Court to set a briefing schedule on Channel One’s prospective Daubert motion prior to the briefing
of summary judgment motions. This application was previously made to Magistrate Judge Kevin
N. Fox on May 6, 2021 (ECF 326) by joint letter setting forth the competing positions of the
relevant parties, which we have attached hereto for the Court’s convenience as Exhibit A. On
May 10, 2021, Judge Fox directed that “any application respecting Daubert motion practice should
be made to the assigned district judge.” (ECF 329).

        For the reasons set forth in the May 6, 2021 joint letter, we request a conference to set a
briefing schedule.

                                                                  Respectfully submitted,

                                                                  /s/ Raymond J. Dowd

cc: All counsel (via ECF)
                                              Defendant's request is DENIED. The parties should submit
                                              their premotion conference letters in connection with any
                                              anticipated motions for summary judgment in accordance
                                              with this Court's February 11, 2021 Order. ECF No. 269.




                                                       Dated: May 13, 2021
